NO. 07-10-0275-CV
 
IN THE COURT OF
APPEALS
 
FOR THE SEVENTH
DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL B
 

SEPTEMBER 15, 2010
 

 
GERALD BROWDER,  
 
                                                                                         Appellant

v.
 
JAMES LOWELL PENTON, JR., AS THE INDEPENDENT EXECUTOR OF THE
ESTATE OF JAMES LOWELL PENTON, DECEASED, 

 
                                                                                         Appellee
_____________________________
 
FROM
THE PROBATE COURT OF DENTON COUNTY;
 
NO.
PR-2008-00217-02; HONORABLE DON R. WINDLE, PRESIDING
______________________________
 
Order of Dismissal
______________________________
 
Before QUINN, C.J., and CAMPBELL
and HANCOCK, JJ.
Appellant
timely noticed his appeal and both records were timely filed.  On July 20, 2010, appellant and appellee filed an agreed motion to remand in order to
effectuate a settlement agreement.  On
July 30, 2010, this Court remanded the case to the trial court and advised the
parties that a copy of any orders executed effectuating the settlement must be
filed in a supplemental clerk’s record along with a joint motion of the parties
requesting the reinstatement and dismissal of the appeal on or before August 30,
2010.  They were also told that the failure
to file either would result in the dismissal of the appeal for want of
prosecution.  August 30th passed and
neither party has contacted the Court as directed.  Thus, pursuant to Rule 42.3(b) and (c) of the
Texas Rules of Appellate Procedure, this cause is dismissed for want of
prosecution and for failure to comply with a court order.  
It
is so ordered.
                                                                                                Per
Curiam